ALBERT V. BRYAN, Senior Circuit Judge:
Presently serving a life sentence in North Carolina for first degree murder and failing in his continuing endeavors to have the Due Process Clause of the Fourteenth Amendment construed as requiring a prisoner’s access to his files when he is considered for parole, Daniel Ross again appeals. Assuming arguendo that our latest pronouncement on this point does not bar the instant action by the doctrine of res judicata, see Ross v. Byrd, No. 78-6449 (4th Cir. July 24, 1980) (unpublished), we state unequivocally that Greenholtz v. Inmates of the Nebraska Penal & Correctional Complex, 442 U.S. 1, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979), does not require the State to provide a potential parolee with access to his prison files. Franklin v. Shields, 569 F.2d 784, 800 (4th Cir.) (en banc), cert. denied, 435 U.S. 1003, 98 S.Ct. 1659, 56 L.Ed.2d 92 (1978).
The judgment of the District Court is

Affirmed.